Per Curiam.

Claimant, a school crossing guard, working three short shifts daily, testified that she was customarily picked up by a police car at a particular intersection, where a police call box was located (and utilized by her, on at least some occasions, to summon the police car), and was transported thence to the crossing to which she was regularly assigned; and that occasionally she would be picked up if a police ear should happen to encounter her as she walked to the intersection or after she had left the intersection, should she start to walk therefrom to her assigned crossing without awaiting the police car. She was injured on her way from her home to her second shift, while walking toward the intersection and while some distance therefrom. The board was entitled to find, as it did, that, when injured, “ claimant had not yet arrived at the station at which her emloyment was to begin ” and we are without authority to disturb that factual determination and the resultant dis-allowance of the claim. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.